

EXHIBIT 10.6.1
PAR PHARMACEUTICAL COMPANIES, INC.


TERMS OF STOCK OPTION


 


 
This document sets forth the terms of an Option (as defined in Section 1 below)
to purchase shares of common stock granted by PAR PHARMACEUTICAL COMPANIES, INC.
(the “Company”) pursuant to a Certificate of Stock Option Grant (the
“Certificate”) displayed at the website of Smith Barney Benefits Access®. The
Certificate, which specifies the person to whom the Option is granted (the
“Optionee”) and other specific details of the grant, and the electronic
acceptance of the Certificate at the website of Smith Barney, are incorporated
herein by reference.
 
WHEREAS, the Board of Directors (the “Board”) of the Company has authorized and
approved the Par Pharmaceutical Companies, Inc. 2004 Performance Equity Plan
(the “Plan”), which has been approved by the stockholders of the Company;


WHEREAS, the Plan, in part, provides for the grant of Options to certain
employees of the Company and any Subsidiary of the Company;


WHEREAS, pursuant to the Plan, the Committee has approved an award to the
Optionee designated in the Certificate of an option to purchase common stock of
the Company on the terms and subject to the conditions set forth in the Plan and
these Terms of Stock Option. Capitalized terms used but not defined in these
Terms or the Certificate shall have the meanings set forth in the Plan.


NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions herein contained, the parties hereto agree as follows:
 
1.  Grant of Options. Subject to the terms and conditions hereinafter set forth
and set forth in the Plan, the Company hereby grants to the Optionee, as a
matter of separate agreement and not in lieu of salary, or any other
compensation for services, the right and option (the “Option”) to purchase all
or any part of an aggregate number of shares of Common Stock (the “Option
Shares”) specified on the Certificate on the terms and conditions set forth
herein and therein.
 
2.  Nonqualified Option; Withholding Tax. This Option shall not be deemed an
“Incentive Stock Option” under the Internal Revenue Code (“Code”). The Company
shall be entitled, if the Compensation and Management Development Committee of
the Board of Directors of the Company (the “Committee”) deems it necessary or
desirable, to withhold (or secure payment from the Optionee in lieu of
withholding) the amount of any withholding or other tax required by law to be
withheld or paid by the Company in connection with the issuance of the Option
Shares.
 

--------------------------------------------------------------------------------


 
3.  Grant Price. The grant price of each Option Share shall be the grant price
specified on the Certificate.
 
4.  Exercise Period.
 
4.1  Grant Expiration Date; Vesting. The Option shall be exercisable during the
period (the “Exercise Period”) commencing on the Grant Date specified on the
Certificate and terminating at the close of business on the date (the “Grant
Expiration Date”) specified on the Certificate. All rights to exercise the
Option shall terminate on the Grant Expiration Date. Subject to this Section 4
and Section 5 hereof, this Option shall be exercisable in accordance with the
vesting schedule specified on the Certificate.
 
4.2  Effect of Termination of Employment.
 
4.2.1  Termination Upon Death or Disability. Upon the termination of the
Optionee's employment by reason of the death or disability (for purposes of the
Plan) of the Optionee, this Option or any unexercised portion thereof, which was
otherwise exercisable on the date of such termination, shall terminate unless
such Option, to the extent exercisable on such date, is exercised by the
Optionee or the executor or administrator of his estate, as the case may be,
within one year after the date of such termination of his employment. However,
should the death of the Optionee occur during the one-year period following the
termination of the employment of the Optionee by reason of his disability, the
Option, to the extent exercisable on the date of termination of employment, may
be exercised by the executor or administrator of the Optionee's estate within
one year following such death. A transfer of the Option by the Optionee by will
or by laws of descent and distribution shall not be effective to bind the
Company unless the Company shall have been furnished with written notice thereof
and such other evidence as the Company may deem necessary or desirable to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions of the Option. Notwithstanding anything
herein to the contrary, in no event shall the Option be exercisable after the
Grant Expiration Date.
 
4.2.2  Termination by Reason of Retirement. Should the employment of the
Optionee terminate during the term of the Option by reason of retirement by the
Optionee on or after age 65, or with the approval of the Committee, from active
employment with the Company or any subsidiary prior to age 65 (“Retirement”),
this Option or any unexercised portion thereof which was otherwise exercisable
on the date of such termination, shall terminate within thirty (30) days of the
date of such termination unless the Committee, at or before the time of such
Retirement, shall determine that the Option shall remain exercisable by the
Optionee for a period of one year following the effective date of such
termination of employment; provided, however, that if the Optionee dies within
such one-year period, the Option may be exercised by the executor or
administrator of the Optionee's estate within one year following such death.
Notwithstanding anything herein to the contrary, in no event shall the Option be
exercisable after the Grant Expiration Date.
 
4.2.3  Termination by Reason of Resignation. Should the employment of the
Optionee terminate during the term of the Option by reason of resignation by the
Optionee (for any reason other than Retirement), this Option or any unexercised
portion thereof which was otherwise exercisable on the date of such resignation,
shall terminate unless such Option, to the extent exercisable on the date of
such resignation, is exercised within thirty (30) days of the date on which the
Optionee resigns. Notwithstanding anything herein to the contrary, in no event
shall the Option be exercisable after the Grant Expiration Date.
 
-2-

--------------------------------------------------------------------------------


 
4.2.4  Termination For Cause. If the Optionee's employment is terminated “for
cause,” this Option or any unexercised portion thereof shall terminate and be of
no further force and effect from the date of termination. Termination “for
cause” as used herein means the termination of Optionee's employment by the
Company (or, if applicable, any subsidiary thereof), “for cause” as defined in
any agreement between the Company (or any such subsidiary) and the Optionee or,
in the event no such agreement exists, based upon objective factors determined
in good faith by the Company.
 
4.2.5  Termination Without Cause. If the employment of the Optionee with the
Company or any of its subsidiaries is terminated (for any reason other than
death, disability, Retirement, resignation or discharge “for cause”), this
Option or any unexercised portion thereof which was otherwise exercisable on the
date of such termination, shall terminate unless such Option, to the extent
exercisable on the date of such termination, is exercised within ninety (90)
days of the date on which he ceases to be an employee. Notwithstanding anything
herein to the contrary, in no event shall the Option be exercisable after the
Grant Expiration Date.
 
4.2.6  Change of Control. Upon a “Change of Control” of the Company, the
Optionee's right to exercise the Option shall be immediately vested and
accelerated in full and the Optionee may, during the Exercise Period, exercise
the Option for the remaining unexercised portion of the Option (notwithstanding
that such portion of the Option had not yet otherwise become fully exercisable
under Section 4.1 with respect to all or part of the Option Shares at the date
of such Change of Control); provided, however, that nothing herein contained
shall extend the Grant Expiration Date.
 
4.2.7  Sale of Company. Upon a Sale (as defined below), the Board of Directors
or the Committee may elect either (i) to continue the Option without any payment
or (ii) to cause to be paid to the Optionee, upon consummation of the Sale, a
payment equal to the excess, if any, of the Sale Consideration receivable by the
holders of shares of Common Stock in such a Sale (the “Sale Consideration”) over
the purchase price for this Option for each share of Common Stock the Optionee
shall then be entitled to acquire hereunder. If the Board of Directors of the
Company elect to continue the Option, then the Company shall cause effective
provisions to be made so that the Optionee shall have the right, by exercising
this Option prior to the Grant Expiration Date, to purchase the kind and amount
of shares of stock and other securities and property receivable upon such a Sale
by a holder of the number of shares of Common Stock which might have been
purchased upon exercise of the Option immediately prior to the Sale. The value
of the Sale Consideration receivable by the holder of a share of Common Stock,
if it shall be other than cash, shall be determined, in good faith, by the Board
of Directors of the Company. Upon payment to the Optionee of the Sale
Consideration, the Optionee shall have no further rights in connection with the
Option granted hereunder, this Option shall be terminated and surrendered for
cancellation and the Option shall be null and void. For the purposes hereof, a
“Sale” shall occur, in any single transaction or series of related transactions,
upon the consummation of the events set forth under subsection (c) of the
definition of a “Change of Control” in Section 2.8 of the Plan.
 
-3-

--------------------------------------------------------------------------------


 
5.  Forfeiture Provisions Following a Termination of Employment. Notwithstanding
any provision under these Terms or in the Plan to the contrary, in any instance
where the rights of the Optionee to exercise any unexercised portion of the
Option extend past the date of termination of the Optionee's employment, all of
such rights shall immediately and automatically terminate and be forfeited if,
in the determination of the Committee, the Optionee at any time during a
twenty-four month period following his or her termination of employment,
directly or indirectly, either (i) personally or (ii) as an employee, agent,
partner, stockholder, officer or director of, consultant to, or otherwise of any
entity or person engaged in any business in which the Company or any of its
subsidiaries is engaged, or is actively proposing to engage at the time of such
termination of employment, engages in conduct that breaches his or her duty of
loyalty to the Company or any of its subsidiaries or that is in material
competition with the Company or any of its subsidiaries or is materially
injurious to the Company or any of its subsidiaries, monetarily or otherwise,
which conduct shall include, but not be limited to: (i) disclosing or using any
confidential information pertaining to the Company or any of its subsidiaries;
(ii) any attempt, directly or indirectly, to induce any employee of the Company
or any of its subsidiaries to be employed or perform services elsewhere; or
(iii) any attempt, directly or indirectly, to solicit the trade of any customer
or supplier or prospective customer or supplier of the Company or any or its
subsidiaries; or (iv) disparaging the Company or any of its subsidiaries or any
of their respective officers or directors. The determination of whether any
conduct, action or failure to act falls within the scope of activities
contemplated by this Section shall be made by the Committee, in its discretion,
and shall be final and binding upon the Optionee. A determination that any
particular conduct, action or failure falls outside the scope of activities
contemplated by this Section shall not imply that, or be determinative of
whether, such conduct, action or failure is otherwise lawful or appropriate. For
purposes of this Section, the Optionee shall not be deemed to be a stockholder
of a competing entity if the Optionee’s record and beneficial ownership of
equity securities of said entity amount to not more than one percent (1%) of the
outstanding equity securities of any company subject to the periodic and other
reporting requirements of the 1934 Act. In the event the existence of any
circumstance which would trigger the forfeiture of an award pursuant to this
Section 5 but for the fact that the Optionee has previously been converted into
or exercised for other securities of the Company (e.g., upon the exercise of
stock options), or converted into cash or other property (e.g., upon the sale by
or for the account of the Optionee of Common Stock acquired by him or her upon
the exercise of Stock Options), whether before or after the termination of
employment, then, in such event, said securities, or cash or other property, as
the case may be, shall be deemed to be held in trust for the Company and shall
be promptly paid over to the Company upon demand (net of any amounts that may
have been theretofore actually paid by the Optionee to the Company in respect
thereof (i.e., as the cash grant price of an option)). The Optionee further
recognizes that (i) the Company would be irreparably injured in the event of a
breach of any of his obligations under this Section 5; (ii) monetary damages
would not be an adequate remedy for any such breach; and (iii) the Company shall
be entitled to injunctive relief, in addition to any other remedies that it may
have, in the event of any such breach.
 
-4-

--------------------------------------------------------------------------------


 
6.  Nontransferability of Option. Except as provided in Section 4, this Option
and the rights and privileges conferred hereby may not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
Option or any right or privilege conferred hereby, contrary to the provisions
hereof, or upon the levy of any attachment or similar process on the rights and
privileges conferred hereby, this Option and the rights and privileges conferred
hereby shall immediately become null and void.
 
7.  Payment of Purchase Price. The purchase price of the shares of Common Stock
as to which the Option is exercised shall be paid in full at the time of
exercise, as hereinafter provided. The purchase price may be paid with (i)
Common Stock of the Company already owned by, and in the possession of, the
Optionee, or (ii) any combination of U.S. dollars or Common Stock of the
Company. Anything herein to the contrary notwithstanding, any required
withholding tax shall be paid by the Optionee in full in U.S. dollars at the
time of exercise of the Option. Payments in U.S. dollars may be made by wire
transfer, certified or bank check, or personal check, in each case payable to
the order of the Company; provided, however, that the Company shall not deliver
certificates representing any Option Shares purchased until the Company has
confirmed the receipt of good and available funds in payment of the purchase
price thereof. Shares of Common Stock of the Company used to satisfy the grant
price of the Option shall be valued at the Fair Market Value on the date of
exercise (as defined in the Plan). The Optionee shall not have any of the rights
of a shareholder with respect to the Option Shares until the Option Shares have
been issued after the due exercise of the Option. Payment may also be made, in
the discretion of the Company, by the delivery (including, without limitation,
by fax) to the Company or its designated agent of an executed irrevocable option
exercise form together with irrevocable instructions to a broker-dealer to sell
or margin a sufficient portion of the shares and deliver the sale or margin loan
proceeds directly to the Company to pay for the grant price.
 
8.  Exercise of Option. Subject to the terms and conditions set forth herein,
the Option may be exercised by written notice to the Company pursuant to Section
14.1 hereof. Such notice shall state the election to exercise the Option and the
number of Option Shares with respect to which it is being exercised, and shall
be signed by the person or persons so exercising the Option. Such notice may
also contain such investment representations as the Company may from time to
time require. Such notice shall be accompanied by payment of the full purchase
price of the Option Shares, and the Company shall issue a certificate or
certificates evidencing the Option Shares as soon as practicable after the
notice is received (subject to receipt of good and available funds as provided
in Section 7 above). Payment of the purchase price shall be made in U.S.
dollars, by delivery of securities of the Company, or by a combination of U.S.
dollars and securities, as provided in Section 7 above. The certificate or
certificates evidencing the Option Shares shall be registered in the name of the
person or persons so exercising the Option. In the event the Option is being
exercised by any person or persons other than the Optionee as provided in
Section 4.2 above, the notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise the Option.
 
-5-

--------------------------------------------------------------------------------


 
9.  Transfer of Option Shares.
 
9.1  Restriction. Anything in these Terms to the contrary notwithstanding, the
Optionee hereby agrees that he shall not sell, transfer by any means or
otherwise dispose of the Option Shares acquired by him without registration
under the 1933 Act, or in the event that they are not so registered, unless (i)
an exemption from the 1933 Act is available thereunder, and (ii) the Optionee
has furnished the Company with notice of such proposed transfer and the
Company's legal counsel, in its reasonable opinion, shall deem such proposed
transfer to be so exempt.
 
9.2  Notification to Company. The Optionee agrees that if he should dispose of
any Option Shares, including a disposition by sale, exchange, gift or transfer
of legal title within twelve (12) months from the date such Option Shares are
transferred to him, he shall notify the Company promptly of such disposition or
transfer.
 
10.  Anti-Dilution Provisions. In the event of a stock dividend, subdivision,
combination or reclassification of shares, or any other change in the corporate
structure or shares of the Company, the number of Option Shares covered by any
unexercised portion of the Option and the related purchase price per share shall
be adjusted proportionately; provided, however, that upon the dissolution or
liquidation of the Company, or upon any merger, consolidation or other form of
reorganization, the Option may be terminated and be of no further effect.
 
11.  Company Representations. The Company hereby represents and warrants to the
Optionee that:
 
(a)  the Company, by appropriate and all required action, is duly authorized to
enter into these Terms and consummate all of the transactions contemplated
hereunder; and
 
(b)  the Option Shares, when issued and delivered by the Company to the Optionee
in accordance with the terms and conditions hereof, will be duly and validly
issued and fully paid and non-assessable.
 
12.  Optionee Representations. The Optionee hereby represents and warrants to
the Company that:
 
(a)  The Company has made available to the Optionee a copy of all reports and
documents required to be filed by the Company with the Securities and Exchange
Commission pursuant to the 1934 Act within the last twelve (12) months and all
reports issued by the Company to its stockholders during such period;
 
(b)  The Optionee must bear the economic risk of the investment in the Option
Shares, which cannot be sold by him unless they are registered under the 1933
Act or an exemption therefrom is available thereunder;
 
(c)  The Optionee has had both the opportunity to ask questions of and receive
answers from the Company and all persons acting on its behalf concerning the
terms and conditions of the offer made hereunder;
 
(d)  The Optionee is aware that the Company shall place stop transfer orders
with its transfer agent against the transfer of the Option Shares in the absence
of registration under the 1933 Act or an exemption therefrom as provided herein;
and
 
(e)  The Optionee is aware that nothing in these Terms shall confer upon the
Optionee any right to continue in the employ or as a director or agent of the
Company or shall affect the right of the Company to terminate the employment or
relationship of the Optionee with the Company.
 
-6-

--------------------------------------------------------------------------------


 
13.  Amendments to Plan; Conflicts. No amendment or modification of the Plan
shall be construed as to terminate the Option granted under these Terms. In the
event of a conflict between the provisions of the Plan and the provisions of
these Terms, the provisions of the Plan shall in all respects be controlling.
 
14.  Miscellaneous.
 
14.1  Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed to be properly given when personally delivered to the party
entitled to receive the notice or when sent by certified or registered mail,
postage prepaid, properly addressed to the party entitled to receive such notice
at the address stated below:
 

  If to Company:
Par Pharmaceutical Companies, Inc.
300 Tice Boulevard
Woodcliff Lake, NJ 07677
        If to Optionee: Address of Optionee on file with the Company.

 
14.2  Waiver. The waiver by any party hereto of a breach of any provision of
these Terms shall not operate or be construed as a waiver of any other or
subsequent breach.
 
14.3  Entire Agreement. The Plan is incorporated herein by reference. The Plan,
these Terms and the Certificate constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified except by means of
a writing signed by the Company and Optionee.
 
14.4  Binding Effect; Successors. These Terms and the Certificate shall inure to
the benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms or the Certificate, expressed or
implied, is intended to confer on any person other than the parties hereto and
as provided above, their respective heirs, successors, assigns and
representatives, any rights, remedies, obligations or liabilities.
 
14.5  Governing Law. These Terms shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
14.6  Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
of or interpretation of any of the terms or provisions of these Terms.
 
-7-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereunto set their hands as of the date the
Certificate is accepted on the website of Smith Barney.
 

  PAR PHARMACEUTICAL COMPANIES, INC.      
Thomas J. Haughey
Executive Vice President and General Counsel
       OPTIONEE      
(Acceptance designated electronically
at the website of Smith Barney)
   



-8-

--------------------------------------------------------------------------------

